Citation Nr: 1518684	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  07-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Appellant served on active duty from December 1982 to January 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 administrative decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board received the Veteran's election for an additional, in-person hearing at the RO before a Veterans Law Judge (VLJ).  He had been afforded such a hearing in October 2011, but the VLJ that conducted that hearing has since retired from the Board, and the Veteran was offered another hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


